IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Quincy Township                          :
                                         :
            v.                           :   No. 222 C.D. 2019
                                         :   Submitted: December 12, 2019
Mount Valley Riders                      :
Saddle Club, Inc.                        :
                                         :
Appeal of: Silver Star                   :
Valley Saddle Club,                      :
AKA Mount Valley Riders                  :
Saddle Club, Inc.,                       :
AKA Mountain Valley                      :
Riders Saddle Club, Inc.                 :


BEFORE: HONORABLE MARY HANNAH LEAVITT, President Judge
        HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                         FILED: January 14, 2020


            Appellant Silver Star Valley Saddle Club a/k/a Mount Valley Riders
Saddle Club, Inc. a/k/a Mountain Valley Riders Saddle Club, Inc. (Club) appeals
from the order of the Court of Common Pleas for the 39th Judicial District, Franklin
County Branch (trial court), which dismissed the Club’s petition for interest and
request for subpoena of documents directed to Appellee Quincy Township
(Township). For the reasons that follow, we now quash the appeal.
                On May 22, 2018, the Township filed a declaration of taking against
Mount Valley Riders Saddle Club, Inc. a/k/a Mountain Valley Riders Saddle Club 1
for the taking of a property located at 3950 Barr Road, Waynesboro,
Pennsylvania, 17268 (Property). (Reproduced Record (R.R.) at 7a-17a.) Thereafter,
on June 14, 2018, the Club filed a Petition for Appointment of Viewers,2 and the
trial court issued an order appointing a board of viewers. (Id. at 18a, 20a.) On
July 20, 2018, the Township filed a praecipe, through which it deposited with the
trial court the estimated just compensation for the Property in the amount of $32,000.
(Id. at 21a.)    The Township then filed a praecipe for writ of possession on
August 3, 2018, which the trial court granted three days later—i.e., on
August 6, 2018—thereby issuing a writ of possession in favor of the Township. (Id.
at 24a, 27a.)
                On August 13, 2018, Mount Valley Riders Saddle Club, Inc. a/k/a
Mountain Valley Riders Saddle Club3 filed what the trial court and parties refer to
as preliminary objections nunc pro tunc, challenging the procedure through which
the Township filed the praecipe for writ of possession and the Township’s decision


       1
         The record reveals that Mount Valley Riders Saddle Club, Inc. a/k/a Mountain Valley
Riders Saddle Club and Silver Star Saddle Club entered into a memorandum of understanding in
which both clubs agreed to merge into one organization effective January 1, 2018. (Reproduced
Record (R.R.) at 75a.)
       2
           We note that the Petition for Appointment of Viewers stated, importantly, that
“preliminary objections challenging the [d]eclaration of [t]aking have not [been] and are not going
to be filed.” (R.R. at 18a.)
       3
          It appears that the former club—i.e., Mount Valley Riders Saddle Club, Inc. a/k/a
Mountain Valley Riders Saddle Club—filed numerous pleadings on its own throughout this matter
despite the fact that the two clubs—Mount Valley Riders Saddle Club, Inc. a/k/a Mountain Valley
Riders Saddle Club and Silver Star Saddle Club—were to merge effective January 1, 2018,
pursuant to the parties’ memorandum of understanding.


                                                2
to deposit just compensation with the trial court.                      (Id. at 34a-42a.)      On
October 17, 2018, after a hearing on the preliminary objections nunc pro tunc, the
trial court issued an order overruling them. (Attached to the Club’s Br. at I-III.) In
doing so, the trial court explained the basis for its ruling as follows: “IT IS HEREBY
ORDERED that [Mount Valley Riders Saddle Club, Inc. a/k/a Mountain Valley
Riders Saddle Club’s] Preliminary Objections are OVERRULED as it remains
unclear which entity is the legal owner of [the Property].”4 (Id. at II.) Accordingly,
as part of the same order, the trial court scheduled a hearing to determine the identity
of the legal owner of the Property. (Id. at III.) After determining that the Club is
the legal owner of the Property, the trial court issued an order directing payment of
just compensation and any accrued interest to the Club. (R.R. at 126a-127a.)
                 On December 7, 2018, the Club filed a petition for interest on the
estimated just compensation pursuant to Section 522 of the Eminent Domain Code
(Code), 26 Pa. C.S. § 522,5 and a request for subpoena of documents related to
appraisals of the Property. (Id. at 128a; Original Record, Item No. 19.) On
January 25, 2019, after holding a hearing on the above listed pleadings, the trial court
issued an opinion and order denying the petition for interest and request for subpoena
of documents. (Attached to the Club’s Br. at IV-IX.) The Club, thereafter, filed an
appeal from the January 25, 2019 order to this Court, and the trial court issued an
opinion pursuant to Pennsylvania Rule of Appellate Procedure 1925(a).                         (Id.
at X-XXII.) In its opinion, the trial court explained its bases for denying the petition

       4
         On October 11, 2018, the Township filed a petition for distribution of estimated just
compensation to Mount Valley Riders Saddle Club, Inc. a/k/a Mountain Valley Riders Saddle
Club. (R.R. at 100a.) It appears that the trial court delayed disposition on that petition until it
resolved the question of which entity had legal ownership of the Property.
       5
           The petition for interest sought interest in the amount of $636.49.


                                                   3
for interest and request for subpoena of documents. With respect to the petition for
interest, the trial court concluded that the Township should have provided the Club
with the required 20 days’ notice prior to filing the praecipe submitting just
compensation with the trial court.6 The trial court, nonetheless, concluded that the
Club is not entitled to interest under Section 522 of the Code, because the Club
caused the delay in payment of just compensation by not clarifying the identity of
the condemnee. (Attached to the Club’s Br. at VII.) It is from this order, dated
January 25, 2019, that the Club now appeals.
               Following the trial court’s order denying the petition for interest and
request for subpoena of documents, the board of viewers conducted a hearing on
April 29, 2019, and filed a report with the trial court on June 20, 2019. Thereafter,

       6
        Section 522(a) of the Code, pertaining to payment into court and distribution of estimated
just compensation, provides:
       (1) Upon refusal to accept payment of the damages or of the estimated just
       compensation under section 307 (relating to possession, right of entry and payment
       of compensation) or if the party entitled thereto cannot be found or if for any other
       reason the amount cannot be paid to the party entitled thereto, the court upon
       petition of the condemnor, which shall include a schedule of proposed distribution,
       may direct payment and costs into court or as the court may direct in full
       satisfaction.
       (2) The condemnor shall give 20 days’ notice of the presentation of the petition,
       including a copy of the schedule of the proposed distribution, to all parties in
       interest known to the condemnor in any manner as the court may direct by general
       rule or special order.
       (3) If the court is satisfied in a particular case that the condemnor failed to use
       reasonable diligence in giving notice, the court may, upon petition of any party in
       interest adversely affected by the failure to give notice, order that compensation for
       delay in payment be awarded to the party for the period after deposit in court by the
       condemnor under this section until the time the party in interest has received a
       distribution of funds under this section.
(Emphasis added.)


                                                 4
pursuant to Section 516 of the Code, 26 Pa. C.S. § 516, the Club appealed the board
of viewers’ report to the trial court and demanded a jury trial. At the time the parties
filed their briefs with this Court in this matter, the appeal of the board of viewers
was pending before the trial court.
                On appeal,7 the Club raises the following issues: (1) whether the
Township failed to comply with the requirements of Section 307 of the Code, 26 Pa.
C.S. § 307,8 and Section 522 of the Code; (2) whether the trial court violated the
Club’s right to due process by issuing a writ of possession without notice and an
opportunity to be heard prior to depriving the Club of the possession of its property;
and (3) whether the Club is entitled to interest under Section 522 of the Code,
because the Township’s failure to comply with Sections 307 and 522 of the Code
caused a delay in payment of just compensation to the Club. The Township responds
by contending that the trial court did not commit an error of law in denying the
Club’s petition for interest, because the Club caused the delay in payment of just
compensation. By order issued March 14, 2019, this Court instructed the parties
also to address in their briefs whether the trial court’s order, dated January 25, 2019,
is an appealable order.9

       7
         In matters concerning eminent domain, our court reviews the trial court’s decision to
determine whether the trial court abused its discretion or committed an error of law. Lang v. Dep’t
of Transp., 135 A.3d 225, 228 n.8 (Pa. Cmwlth.), appeal denied, 145 A.3d 729 (Pa. 2016).
       8
        Section 307 of the Code pertains to possession or right of entry of a condemnor and
payment of compensation.
       9
           This Court’s March 14, 2019 order provides:
              NOW, March 13, 2019, upon review of this matter, it appears that [the Club]
       seeks review of the January 25, 2019 order of the [trial court], that denied [the
       Club’s] petition for interest and request for subpoena of documents in this eminent
       domain proceeding. It further appears that the matter of just compensation for the
       taking of [the Club’s] property remains ongoing and has not yet progressed to a


                                                5
              At the outset, we must consider whether the trial court’s order is
appealable. Pursuant to Pennsylvania Rule of Appellate Procedure 341, “an appeal
may be taken as of right from any final order of a government unit or trial court.”
Pa. R.A.P. 341(a). Rule 341(b) generally defines a final order as “any order
that: (1) disposes of all claims and of all parties; or . . . . (3) is entered as a final
order pursuant to paragraph (c) of this rule.” Pa. R.A.P. 341(b). Subsection (c) of
Rule 341 provides:
              (c) Determination of finality.--When more than one
              claim for relief is presented in an action, whether as a
              claim, counterclaim, cross-claim, or third-party claim or
              when multiple parties are involved, the trial court or other
              government unit may enter a final order as to one or more
              but fewer than all of the claims and parties only upon an
              express determination that an immediate appeal would
              facilitate resolution of the entire case. Such an order
              becomes appealable when entered. In the absence of such
              a determination and entry of a final order, any order or
              other form of decision that adjudicates fewer than all the
              claims and parties shall not constitute a final order. . . .

(Emphasis added.)
              In support of its argument that the trial court’s order is an appealable
final order, the Club relies upon Pennsylvania Rule of Appellate Procedure 311(a)(8)
and Section 518(2) of the Code, 26 Pa. C.S. § 518(2). Pennsylvania Rule of
Appellate Procedure 311(a)(8) provides that “[a]n appeal may be taken as of right
and without reference to Pa. R.A.P. 341(c) from . . . [a]n order that is made final or
appealable by statute or general rule, even though the order does not dispose of all

       board of viewers. Thus, it appears that the January 25, 2019 order is not a final
       order because it does not dispose of all claims against all parties nor is it defined
       as a final order by statute. Accordingly, the parties shall address the appealability
       of the January 25, 2019 order in their principal briefs on the merits.
((Emphasis added) (citations omitted).)

                                                6
claims and of all parties.” Section 518(2) of the Code pertains to disposition of
appeals to a court of common pleas from a report of a board of viewers. It provides
that “[t]he court may confirm, modify or change the report or refer it back to the
same or other viewers. A decree confirming, modifying or changing the report
constitutes a final order.” 26 Pa. C.S. § 518(2). The Club argues that the trial court’s
order denying its petition for interest “constitutes a final order because it modifies
or changes the ultimate report of the [b]oard of [v]iew[ers] and the award of damages
to [the Club].” (Appellant’s Br. at 1.) The Club does not explain how the order
denying a petition for interest “confirm[s], modif[ies], or chang[es]” the board of
viewers’ report. See id. Rather, the Club cites to Commonwealth v. Hession,
242 A.2d 432 (Pa. 1968) (Hession), cert. denied, 393 U.S. 1049 (1969), and
Department of Transportation v. Yudacufski, 479 A.2d 635, 638 (Pa. Cmwlth. 1984)
(Yudacufski), appeal dismissed, 536 A.2d 1322 (Pa. 1985). The Club observes that
the issues in both Hession and Yudacufski involved legal (not factual)
determinations, and that the courts in both instances ultimately concluded that the
orders were final orders under Section 517 of the former Eminent Domain Code, Act
of June 22, 1964, Special Sess., P.L. 84, formerly 26 P.S. § 1-517,10 which is
identical to Section 518 of the Code for purposes of our inquiry. The Club focuses
its argument on its contention that the trial court’s order denying its petition for
interest also involves a legal determination and, therefore, should be considered a
final order under Section 518 of the Code.11

       10
            Repealed by the Act of May 4, 2006, P.L. 112.
       11
         The Township responds that the order is not a final order because the case remains
pending before the trial court. This argument appears to rely on Pennsylvania Rule of Appellate
Procedure 341, but it does not take into account Pennsylvania Rule of Appellate
Procedure 311(a)(8) or Section 518(2) of the Code, which allow for certain orders to be appealable


                                                7
                In Hession, a landowner petitioned for the appointment of a board of
viewers to assess whether the landowners were entitled to compensation for a loss
in the value of their property as a result of the Department of Transportation
(Department) constructing an elevated highway that transformed what was once a
heavily traveled highway into a street carrying primarily local traffic. The board of
viewers awarded the landowners $20,000, and the Department appealed the report
to the common pleas court. The common pleas court concluded that the landowners
had sustained compensable damages and awarded the landowners a jury trial to
determine the amount of compensation. The Department appealed to the Supreme
Court, and the Supreme Court addressed the issue of the appealability of the order.
The Supreme Court held that the trial court’s determination that the landowners were
entitled to compensation constituted a confirmation of the board of viewers’ action,
thereby rendering the order a final order under Section 517 of the former Eminent
Domain Code.
                In Yudacufski, this Court considered an order of a court of common
pleas that modified in part and confirmed in part a report of a board of viewers. In
verifying the appealability of the order at issue, we held that the court of common
pleas’ “conclusions concerning the property owned by the condemnee, the extent of
the taking[,] and the date of the taking properly formed the basis of a final order,
pursuant to Section 517 of the [former Eminent Domain] Code, . . . and that,
therefore, we have jurisdiction to entertain the issues prior to the trial de novo.”
Yudacufski, 479 A.2d at 638. We further concluded that the issue of whether there


as final orders despite the fact that the order does not “dispose[] of all claims and of all parties” as
required by Rule 341. For this reason, we focus our analysis on the arguments set forth by the
Club.


                                                   8
was a “unity of use” between two sections of the condemnee’s property was properly
before the Court for review based on our Supreme Court’s holding in City of Chester
v. Department of Transportation, 434 A.2d 695 (Pa. 1981).12
               Neither Hession nor Yudacufski support the Club’s contentions that the
trial court’s denial of a petition for interest constitutes “a decree confirming,
modifying or changing the report” of a board of viewers. See 26 Pa. C.S. § 518(2).
In both of those cases, the orders by the courts of common pleas implicated the basic
legal determination of whether the landowner or condemnee was entitled to just
compensation and, if so, to what extent. The same can be said of the Supreme
Court’s decision in City of Chester. In comparison, here, there is no question that a
taking occurred for which the Club is entitled to compensation, and there is no
question as to the extent of the taking. Here, the trial court’s order denied a request
for interest only. Such an order does not implicate the legal questions addressed in
Hession, Yudacufski, or City of Chester, which focused on the existence and extent
of a compensable taking. Moreover, those cases involved appeals from courts of
common pleas’ confirmations of reports of boards of viewers, as required by
Section 518(2) of the Code, whereas the case now before this Court does not.




       12
           In City of Chester, the Department sought to condemn four and one-half acres of a
municipal park for construction of access ramps to an interstate highway. The City of Chester
(City) asserted that there was a unity of use between two sections of a municipal park and that the
Department’s closing of a damaged bridge connecting the two sections as part of its construction
project destroyed the unity of use between the sections. A board of viewers included the cost of a
replacement bridge in its award. The Department appealed to the court of common pleas, which
confirmed the report. The City then appealed to the Commonwealth Court, which reversed. On
further appeal, the Supreme Court reversed this Court’s decision, only after having concluded that
the Commonwealth Court had jurisdiction to consider the appeal under Section 517 of the former
Eminent Domain Code.

                                                9
Based on the discussion above, we quash the instant appeal.




                           P. KEVIN BROBSON, Judge




                           10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Quincy Township                        :
                                       :
            v.                         :   No. 222 C.D. 2019
                                       :
Mount Valley Riders                    :
Saddle Club, Inc.                      :
                                       :
Appeal of: Silver Star                 :
Valley Saddle Club,                    :
AKA Mount Valley Riders                :
Saddle Club, Inc.,                     :
AKA Mountain Valley                    :
Riders Saddle Club, Inc.               :



                                  ORDER


            AND NOW, this 14th day of January, 2020, the appeal of the order of
the Court of Common Pleas for the 39th Judicial District, Franklin County Branch
is QUASHED.




                                       P. KEVIN BROBSON, Judge